Case: 10-10659 Document: 00511382003 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 10-10659
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PAULA GONZALES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 5:10-CR-2-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Paula Gonzales appeals the 27-month sentence imposed following her
conviction for possessing and uttering forged securities, in violation of 18 U.S.C.
§ 513(a). Gonzales contends that her within-guidelines sentence is procedurally
unreasonable because the district court failed to address the specific arguments
that she raised in favor of a downward variance. She acknowledges that her
argument is foreclosed by circuit precedent, and she raises the argument to



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10659 Document: 00511382003 Page: 2 Date Filed: 02/15/2011

                                   No. 10-10659

preserve it for further review. The Government moves for summary affirmance
or, in the alternative, for an extension of time to file a brief.
      Because Gonzales did not object in the district court to the sufficiency of
the court’s explanation for her sentence, plain error review applies. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130
S. Ct. 192 (2009).    Gonzales has not shown that any error by the court in
explaining its sentence affected her substantial rights because there is no
indication that a more thorough explanation would have changed her sentence.
See id. at 365. This court has specifically rejected Gonzales’s contention that the
district court’s failure to address her mitigation arguments affected her
substantial rights by precluding meaningful appellate review or impacted the
fairness, integrity, or public reputation of the judicial proceedings. See id. Thus,
as Gonzales correctly concedes, she cannot show reversible plain error under our
precedent.
      Accordingly, the judgment of the district court is AFFIRMED, and the
Government’s motion for summary affirmance is GRANTED. The alternative
request for an extension of time to file a brief is DENIED.




                                          2